Title: To Benjamin Franklin from Kéralio, 17 April 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur.
a l’Ecole Rle. mre. 17e. avril, 1779.
M. L’abbé de la Roche m’a fait espérer que vous vouliés bien me faire L’honneur de venir diner chés moi jeudi 22e. Si vous rendés justice aux Sentiments de vénération et d’attachement que je vous ai voués, vous Savés combien j’en suis flatté. Je vous recevrai comme vous desirés L’être, c’est-a-dire que vous aurés peu de monde. J’espere toutefois que M. votre petit fils sera de la partie et d’ailleurs tous ceux qu’il vous plaira.
Il est un convive que j’attends et que vous ne serés pas faché de voir, c’est Made la Comtesse de Forbach. Je saurai lundi au Soir, si nous aurons le bonheur de La posséder.
Je suis avec Respect Monsieur votre très humble et très obéissant Servr.
Le chr. De Keralio
 
Notation: Le Cher. de Keralio 17. Avril 1779.—
